EXHIBIT 10.3
 
VICTORY ENERGY CORPORATION
AWARD OF RESTRICTED STOCK UNITS
(Director)
 
In this Award, Victory Energy Corporation (the “Company”) grants [name] (the
“Participant”), a non-Employee Director, Restricted Stock Units (“RSUs”) which
upon becoming “Vested” (as provided below), on the applicable “Vesting Date” (as
defined below), will entitle the Participant to receive the number of shares of
Stock equal to the number of RSUs granted hereunder that have become vested on
that date.  All terms and conditions of the RSUs and Stock that may be issued
are granted under and governed by the terms of the Victory Energy Corporation
2014 Long Term Incentive Plan (“Plan”) and this Award.  All capitalized terms
not defined in this Award shall have the meaning of such terms as provided in
the Plan.
 
1. The “Date of Grant” is _____________.
 
2. The total number of RSUs granted is _______________.
 
3. The Vesting Dates for the RSUs granted in this Award are as follows:
 
Subject to item 4 below, Participant shall not become vested in any of the RSUs
granted unless he or she is continuously providing Services to the Company from
the Date of Grant through the applicable Vesting Date, and Participant may not
sell, assign, transfer, exchange, pledge, encumber, gift, devise, hypothecate or
otherwise dispose of any RSUs until such RSUs become Vested as provided
herein.  The transfer restrictions and substantial risk of forfeiture imposed in
the foregoing sentence shall lapse on the following applicable dates (each a
“Vesting Date”) as selected and checked by the Committee: _____ (a) 33.3% on the
first anniversary of the Grant Date, 33.3% on the second anniversary of the
Grant Date and 33.4% on the third anniversary of the Grant Date or _____ (b) as
to 100% of the RSUs on the second anniversary of the Date of Grant.  The RSUs as
to which such restrictions so lapse are referred to as “Vested.”
 
4. Other Vesting Events are as follows:
 
Notwithstanding the foregoing vesting schedule in item 3, the RSUs will be 100%
Vested upon any one of the following “Vesting Events”:  (a) Participant’s
termination as a Director and Service due to death or Disability or (b) upon the
Participant’s involuntary termination of Service without Cause on or within 12
months after the date of a Change in Control including the non-election by
successor stockholders without Cause.  The date of the Participant’s termination
of directorship and Service on account of one of the Vesting Events shall be the
Vesting Date for purposes of this Award.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Other Terms and Conditions:
 
(a) No Fractional Shares.  All provisions of this Award concern whole shares of
Stock.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.
 
(b) Not a Service Agreement.  This Award is not an agreement for continued
Services, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to provide services
to the Company or any of its Affiliates or otherwise continue as a Director.
 
(c) Code Section 409A.  To the extent that this Award of RSUs is deferred
compensation subject to Code Section 409A, this Award is intended and will be
interpreted to comply with the requirements of Code Section 409A, and the
Committee shall use the applicable definitions from Code Section 409A in the
administration of this Award, such as a more restrictive definition of Change in
Control or Disability to comply with Code Section 409A to the extent that it is
required and a termination of employment shall mean a Separation from Service
(as defined below).  To the extent required by Code Section 409A, if the
Participant is Specified Employee (as defined below), a distribution on account
of a Separation from Service may not be made before the date which is the first
business day that is six months after the date of the Participant’s Separation
from Service (or, if earlier, the date of the Participant’s death).  The terms
“Separation from Service,” and “Specified Employee,” shall be defined in the
same manner as those terms are defined for purposes of Section 409A of the Code,
and the limitations set forth herein shall be applied in such manner (and only
to the extent) as shall be necessary to comply with any requirements of Section
409A of the Code that are applicable to this Award.  To the extent that this
Award is subject to Code Section 409A, the Committee shall not have any
discretion otherwise provided in this Plan to the extent such discretion is
prohibited under Code Section 409A with respect to deferred compensation
including, without limitation, any discretion to accelerate or substitute under
Section 25.  In addition, if this Award is subject to Code Section 409A, the
Committee may interpret or amend this Award to comply with Code Section 409A
without the Participant’s consent even if such amendment would have an adverse
effect on this Award.
 
(d) Independent Tax Advice and Acknowledgments.  The Participant acknowledges he
or she has been advised to consult his or her tax advisor with respect to this
Award and the tax consequences of this Award and any payments hereunder.  None
of the Company, any Affiliate nor any officer, director, employee, shareholder
or any agent of any of them guarantees or is responsible for the tax
consequences to a Participant with respect to this Award under the Plan and the
administration of this Award and Plan, including without limitation, any excise
or penalty tax or interest under Code Section 409A.  Participant acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Award subject to all the
terms and provisions of the Plan and this Award.
 
The RSUs granted hereunder and the issuance of the Stock will be subject to all
applicable federal, state and local taxes domestic and foreign.  The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Award.
 
 
2

--------------------------------------------------------------------------------

 
 

 
PARTICIPANT:  Name
     
Signature: ______________________________
 
Date: _____________________
     
VICTORY ENERGY CORPORATION
     
By:_____________________________________
 
Date: _____________________

 
 
3

--------------------------------------------------------------------------------